Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (01/15/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

    Acknowledgements

3.        Upon new entry, the claims (1 -2 and 5 -6) remain pending for examination, of which claims (1 and 5) are the two (2) parallel running independent claims on record, being amended. Claims (3 -4 and 7 -8) were cancelled.

3.1.	The examiner undersigned would like to thank Atty. H. Burnam; RN. 29,366) for the new list of amendments provided, and clearly stated remarks received on (01/15/2021). 

3.2.	The Examiner acknowledges the Terminal Disclaimer (TD) received on (07/16/2020), linking the instant Application (16/376221) with the parent Application (12/667,004, now US Patent 8, 644,382). The TD has been approved and recorded on file. 

3.3.	The Information Disclosure Statement (IDS) that was submitted on (02/17/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

3.4.	The new lists of amendments provided, overcomes the latest 35 USC 103 rejection on record, and therefore a Notice of allowance appears below; 

         Notice of Allowance

4.	The Examiner considers that the case has now been place in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -2 and 5 -6), as following: 

		    Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claims (1 and 5) and the correspondent associated dependent claims, recite a method/apparatus for (e.g. encoding video data, employing a particular intra prediction technique, employing a “prediction_group” (Ki) formations, also comprising pieces of prediction_set (0, 1, 2, 3) as described in Table 2; [specs; p. 78]. The technique further includes a flag “probable_pred_set_flag”, able to signal if the referred prediction value is included in the group, and if applied, the associated identifier (ID) as recites in at least [Specs p. 86; Claims]).

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), and specifically the latest combined PA on record [US 8,149,910, Tanizawa; et al.  in view of US 7,386,048,  Sun; et al.] fails to fairly disclose and/or suggest the above amended features that combined with the rest of the 

5.3.	For at least above arguments, Examiner is believed that present list of claims are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.

     Prior Art citation

6.	The following List of prior art (PA) made of record and not relied upon, is considered pertinent to applicant's disclosure:

6.1.	Patent documentation

US 8509551 B2		Moriya; et al.		H04N19/61; H04N19/109; H04N19/139; 
US 9380311 B2		Gordon; et al.	H04N19/176; H04N19/46; H04N19/136; 
US 8644382 B2		Tsukuba; et al.	H04N19/176; H04N19/103; H04N19/159; 
US 7991237 B2		Sekiguchi; et al.	H04N19/517; H04N19/109; H04N19/523; 
US 8149910 B2		Tanizawa; et al.	H04N19/61; H04N19/147; H04N19/124; 
US 7386048 B2		Sun; et al.		H04N19/44; H04N19/60; H04N19/196; 

6.2.	Non-Patent documentation:

_ Video compression - From concepts to the H264-A VD standard; Sullivan; Jan 2005.
_ Hardware architecture design for variable block size ME in MPEG-4 AVG; Yu-Wen; 2003.

       CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.